IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

AT NASHVILLE
GLOBAL FORCE )
ENTERTAINMENT, INC. and )
JEFFREY JARRETT )
) CIVIL ACTION NO. NO. 3218-cv-00749
Plaintiff, )
) CHIEF JUDGE CRENSHAW
v. )
) MAGISTRATE JUDGE JOE BROWN
)
ANTHEM SPORTS & ENTERTAINMENT )
CORP. and ANTHEM WRESTLING ) JURY DEMAND
EXHIBITIONS, LLC, )
)
Defendants. )

 

DECLARATION OF ALEXANDRIA GRACE VAN DYKE JAMES

 

I, Alexandria Grace Van Dyke James, declare and state as follows:

1. I arn an attorney at Miller Legal Partners PLLC and counsel for Global Force
Entertainment, Inc., and Jeffrey Jarrett (collectively “Plaintiffs”) in the above-captioned
action. I am over the age of twenty-one and have personal knowledge of the facts set forth in
this declaration.

2. Attached hereto as Exhibit l is a true and copy of email correspondence with
the Copyright Oftice requesting an extension to submit deposit copies sent August 31, 2018.

3. Attached hereto as Exhibit 2 is a true and correct copy of email correspondence
with the Copyright Office requesting an extension to submit deposit copies sent October 2,
2018.

4. Attached hereto as Exhibit 3 are true and correct copies of emails from the

Copyright Office received November 8, 2018.

Case 3:18-cv-OO749 Document 33 Filed 11/29/18 Page 1 of 2 Page|D #: 268

Pursuant to 28 U.S.C. § 1?46, I declare under penalty of perjury that the foregoing is

true and correct
Dated: November 29, 2013 -M /AM

Ale;cand brace Van D% elames

Case 3:18-cv-OO749 Document 33 Filed 11/29/18 Page 2 of 2 Page|D #: 269

